Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 10/30/2020 to 06/16/2022.
	Claims 1-20 are pending in the application. 
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 06/16/2022.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 08/03/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 11/04/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 10/30/2020.  The information disclosed therein was considered.
Drawings
3.	The drawings were received on 10/30/2020.  These drawings are review and accepted by examiner.
Allowance
4.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Graves et al (US. 2022/0122646) discloses a decision tree computation system in which a hardware accelerator for a decision tree is implemented in the form of an analog Content Addressable Memory (a-CAM) array. The hardware accelerator accesses a decision tree. The decision tree comprises of multiple paths and each path of the multiple paths includes a set of nodes. Each node of the decision tree is associated with a feature variable of multiple feature variables of the decision tree. The hardware accelerator combines multiple nodes among the set of nodes with a same feature variable into a combined single node. Wildcard values are replaced for feature variables not being evaluated in each path. Each combined single node associated with each feature variable is mapped to a corresponding column in the a-CAM array and the multiple paths of the decision tree to rows of the a-CAM array.  Blyth et al (US. 6,985,372) discloses an analog content addressable memory (CAM) that employs analog storage cells with programmable analog transfer function capability. The analog CAM scans and/or compares its memory array contents to determine if an analog voltage applied at Vin matches a value stored in the memory array. If the value applied to Vin matches a value stored in the analog CAM, the analog data stored at a different and corresponding location in an analog storage cell is coupled to the Vout output. An analog content addressable memory, comprising a first array A of analog memory cells for storing and generating a VA voltage; and a comparator having a first input for receiving a Vin voltage, a second input for receiving the VA voltage from the first array A of analog memory cells. Analog-to-Digital and Digital-to-Analog Converters comprising an array of analog memory cells and Wong et al (US. 6,288,922) discloses a low-power ternary CAM by utilizing four encoded comparand datalines, C0, C1, C2, and C3 in a twin ternary cell. The twin ternary cell is a composite of two ternary CAM bits. The two binary CAM bits are coded so that only one of four comparand datalines is toggled during a compare operation. The encoded data is stored and used for comparison taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “encoding the set of values in an analog content addressable memory (aCAM), wherein each row of the aCAM is a stored word that encodes the subset of values corresponding to the set of evaluable conditions of a respective logical rule; receiving a search query containing a search word comprising a respective parameter value for each parameter in the set of parameters, the search query further specifying a respective parameter value for an optimized parameter; searching the aCAM for the search word; determining a number of match results for the search word, wherein each match result corresponds to a respective stored word in the aCAM that outputs a match for each respective parameter value in the search query; and determining, based at least in part on the number of match results, whether to modify the respective parameter value for the optimized parameter to expand or contract the number of match results” in a method as claimed in the independent claim 1.  Claims 2-17 are also allowed because of their dependency on claim 1; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “encode the set of values in an analog content addressable memory (aCAM) wherein each row of the aCAM is a stored word that encodes the subset of values corresponding to the set of evaluable conditions of a respective logical rule; receive a search query containing a search word comprising a respective parameter value for each parameter in the set of parameters, the search query further specifying a respective parameter value for an optimized parameter; search the aCAM for the search word; determine a number of match results for the search word; and perform an optimization process to optimize the respective parameter value for the optimized parameter based at least in part on the number of match results” in a non-transitory computer readable storage medium storing as claimed in the independent claim 18.  Claim 19 is also allowed because of its dependency on claim 18; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to “a processor configured to access the memory and execute the machine-executable instructions to: obtain a set of logical rules; determine a set of values corresponding to the set of logical rules, the set of values including at least one range of analog values; encode the set of values in an analog content addressable memory (aCAM) wherein each row of the aCAM is a stored word that encodes a subset of values corresponding to a respective logical rule; receive a search query containing a search word comprising a respective parameter value for each parameter in the set of parameters, the search query further specifying a respective parameter value for an optimized parameter; search the aCAM for the search word; determine a number of match results for the search word; and perform an optimization process to optimize the respective parameter value for the optimized parameter based at least in part on the number of match results” in a system as claimed in the independent claim 20.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHO M LUU/Primary Examiner, Art Unit 2824